        Case 2:20-cr-00055-GJP Document 61 Filed 08/19/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

       v.                                              CRIMINAL ACTION
                                                       NO. 20-0055
KYLE PAINE


                                      ORDER

      AND NOW, this 19th day of August 2021, upon consideration of the

Government’s Motion in Limine to introduce evidence of prior acts pursuant to Federal

Rule of Evidence 404(b) (ECF 50) and the Defendant’s Response (ECF 51), it is hereby

ORDERED that the Motion is GRANTED for the reasons set forth in the

accompanying Memorandum.



                                              BY THE COURT:



                                               /s/ Gerald J. Pappert
                                              _______________________
                                              GERALD J. PAPPERT, J.




                                          1
